 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2
     Larry S. Gangnes, WSBA No. 08118
 3   Heidi B. Bradley, WSBA No. 35759
     Jessica N. Walder, WSBA No. 47676
 4   Joseph D. Adamson, WSBA No. 54752
     1420 Fifth Avenue, Suite 4200
 5   P.O. Box 91302
     Seattle, WA 98111-9402
 6   Telephone: 206.223.7000
     Facsimile: 206.223.7107
 7
     Attorneys for Defendant,
 8   Cedar Shake & Shingle Bureau

 9

10                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
11                                    AT SEATTLE
12   S&W FOREST PRODUCTS, LTD., a British )
     Columbia corporation,                      )
13                                              )     Case No. 2:19-cv-000202
                                     Plaintiff, )
14                                              )     ORDER GRANTING CEDAR
             v.                                 )
15                                                    SHAKE & SHINGLE BUREAU'S
                                                )     MOTION FOR LETTERS
     CEDAR SHAKE & SHINGLE BUREAU, a )
16                                                    ROGATORY RE WITNESSES
     Washington nonprofit corporation;          )     WAYNE ROURKE AND DAVID
     WALDUN FOREST PRODUCTS LTD., a )
17                                                    MOONEY
     British Columbia corporation; and          )
     ANBROOK INDUSTRIES LTD., a British )
18                                                    NOTE DATE ON MOTION
     Columbia corporation,                      )
                                                )     CALENDAR: SEPTEMBER 27, 2019
19                                Defendants.   )
                                                )
20

21

22

23

24

25

26

27
     ORDER GRANTING CSSB’S MOTION FOR LETTERS
     ROGATORY RCSSB LETTER
     ROGATORY_MOONEY:7681258_5 E WITNESSES
     WAYNE ROURKE AND DAVID MOONEY - 1
     NO. 2:19-CV-000202
 1

 2          Upon consideration of Defendant Cedar Shake & Shingle Bureau’s Motion For Letters

 3   Rogatory Re Witness David Mooney, the Court finds as follows:

 4          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

 5          The Court, having reviewed the submitted material and relevant authority, and therefore

 6   being fully informed, GRANTS Cedar Shake & Shingle Bureau’s Motion For Letters Rogatory

 7   Re Witness David Mooney and will execute the Letters Rogatory without delay.

 8          IT IS SO ORDERED.

 9          Dated this _1st_ day of October, 2019.

10

11
                                         A
                                         Marsha J. Pechman
12                                       United States Senior District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER GRANTING CSSB’S MOTION FOR LETTERS
     ROGATORY RCSSB LETTER
     ROGATORY_MOONEY:7681258_5 E WITNESSES
     WAYNE ROURKE AND DAVID MOONEY - 2
     NO. 2:19-CV-000202
 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2
     Larry S. Gangnes, WSBA No. 08118
 3   Heidi B. Bradley, WSBA No. 35759
     Jessica N. Walder, WSBA No. 47676
 4   Joseph D. Adamson, WSBA No. 54752
     1420 Fifth Avenue, Suite 4200
 5   P.O. Box 91302
     Seattle, WA 98111-9402
 6   Telephone: 206.223.7000
     Facsimile: 206.223.7107
 7
     Attorneys for Defendant,
 8   Cedar Shake & Shingle Bureau

 9

10                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
11                                     AT SEATTLE
12   S&W FOREST PRODUCTS, LTD., a British )
     Columbia corporation,                      )
13                                              )
                                     Plaintiff, )
14                                              )
             v.                                 )
15                                                    Case No. 2:19-cv-000202
                                                )
     CEDAR SHAKE & SHINGLE BUREAU, a )
16                                                    REQUEST FOR INTERNATIONAL
     Washington nonprofit corporation;          )     JUDICIAL ASSISTANCE (LETTER
     WALDUN FOREST PRODUCTS LTD., a )
17                                                    ROGATORY) RE DAVID MOONEY
     British Columbia corporation; and          )
     ANBROOK INDUSTRIES LTD., a British )
18   Columbia corporation,                      )
                                                )
19                                Defendants.   )
                                                )
20

21

22

23

24

25

26

27
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 3
     071293.0088/7681258.5
 1                                          I. INTRODUCTION

 2            The United States District Court for the Western District of Washington presents its

 3   compliments to the Supreme Court of British Columbia, and requests international judicial

 4   assistance to obtain evidence to be used in a civil proceeding before this Court in the above-

 5   captioned matter. The evidence may be used at the trial on this matter, presently scheduled for

 6   May 11, 2020 in Seattle, WA, USA. Discovery is now in progress, with a fact discovery deadline

 7   of December 13, 2019.

 8            The United States District Court for the Western District of Washington is the competent

 9   court of law and equity over this matter, with power to compel the attendance of witnesses, and

10   has jurisdiction over this matter under 28 U.S.C. § 1331 and 1337. This Court is authorized to

11   request depositions and the production of documents abroad by Letters Rogatory by 28 U.S.C. §

12   1781(b)(2). This Court may grant reciprocal assistance by the enforcement of Letters Rogatory

13   of the Canadian Courts through its authority under 28 U.S.C. § 1782.

14                                   II. ASSISTANCE REQUESTED

15            This Court has reviewed the Motion for issuance of Letters Rogatory filed by Defendant

16   Cedar Shake & Shingle Bureau and requests the assistance described herein as necessary in the

17   interests of justice and for the preservation of testimony at trial.

18   A.       Appearance at Oral Examination

19            This Court requests that the Supreme Court of British Columbia compel David Mooney,

20   who is a non-party witness to the issues in the underlying litigation and resides in Sorrento,

21   British Columbia, to appear for a full oral examination and cross-examination under oath by

22   counsel for the Defendant Cedar Shake & Shingle Bureau on the following topics as to which

23   Mr. Mooney is the only witness who has knowledge:

24        1. Mr. Mooney’s communications with S&W regarding the use of Specialty Cut labels;

25        2. Mr. Mooney’s knowledge of CSSB and CSA grading standards regarding Specialty Cut

26            labels;

27        3. Mr. Mooney’s declarations and witness statement relating to S&W’s motion for
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 4
     071293.0088/7681258.5
 1            preliminary injunction and the August 2019 CSSB disciplinary hearing;

 2       4. Mr. Mooney’s testimony at the August 2019 CSSB disciplinary hearing; and

 3       5. Mr. Mooney’s knowledge of S&W’s December 2019 labelling violation and product

 4            grade and quality misrepresentation, or of similar labelling violations or

 5            misrepresentations by S&W or other CSSB member mills.

 6            Under United States Federal Rule of Civil Procedure 28(b), 28 U.S.C. § 1782(b)(2), and

 7   this Court’s inherent authority, and to the extent permitted by the applicable laws of Canada and

 8   British Columbia, this Court respectfully requests that the Supreme Court of British Columbia

 9   require that the following methods and procedures be followed in connection with the

10   examination requested herein:

11                      a.   The parties’ legal representatives or their designees, the legal

12   representative or designee acting on behalf of Mr. Mooney, and an Official Court Reporter be

13   permitted to be present during the examination;

14                      b.   The Official Court Reporter be permitted to record verbatim the

15   examination, including video recording;

16                      c.   The examination be governed by the applicable rules of court, including

17   the United States Federal Rules of Civil Procedure and the law of British Columbia, with the

18   law of British Columbia prevailing in the event of a conflict;

19                      d.   If during the examination of the witness objection is taken to a question

20   pursuant to the laws of the United States, the objection will be noted on the record, the

21   question(s) answered by the witness and the issue of admissibility reserved for the trial judge in

22   this Court;

23                      e.   Notwithstanding d, if the laws of the United States permit an objection to

24   a question and an instruction to the witness not to answer the question, such objection and

25   instruction will be noted on the record and the witness need not answer the question;

26                      f.   The witness be examined as soon as practicable, but before December 6,

27   2019.
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 5
     071293.0088/7681258.5
 1   B.       Documents to Produce

 2            This Court requests that the appropriate judicial authority of Canada compel Mr.

 3   Mooney to produce the following documents under oath relating to this matter:

 4        1. Any documents and communications in witness’ possession, custody, or control relating

 5            to S&W, including, but not limited to communications with S&W management and

 6            employees;

 7        2. Any documents and communications in witness’ possession, custody, or control relating

 8            to advice or guidance provided to S&W or other mills regarding or concerning CSSB

 9            Specialty Cut labels, including but not limited to any minutes of Board of Directors’

10            meetings addressing Specialty Cut labels;

11        3. Any documents and communications in witness’ possession, custody, or control relating

12            to CSSB approval of #2 Alaska Yellow Cedar labels in or around September 2015;

13        4. Any documents and communications in witness’ possession, custody, or control relating

14            to the witness’ involvement on the Technical Committee of the Canadian Standards

15            Association regarding the CSA Grading Rules;

16        5. Any documents and communications in witness’ possession, custody, or control relating

17            to a May 2002 meeting of the CSSB Label Committee; and

18        6. Any documents in witness’ possession, custody, or control relating to communications

19            with S&W or counsel for S&W regarding or concerning S&W’s December 2018 or

20            August 2019 disciplinary hearings, or any S&W lawsuit against CSSB.

21                           III. DEFENDANT’S SUMMARY OF THE ACTION

22            Defendant Cedar Shake & Shingle Bureau’s view of this case is as follows. The Court

23   does not adopt this statement as findings of fact or law. Based on the Defendant Cedar Shake

24   & Shingle Bureau’s representations, this Court believes that justice cannot be served between

25   the parties in the above-captioned matter unless the evidence requested herein is made available

26   by the Supreme Court of British Columbia.

27
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 6
     071293.0088/7681258.5
 1   A.       Factual Background

 2            Cedar Shake & Shingle Bureau (“CSSB”) is a nonprofit trade organization whose

 3   Members are in the business of producing, distributing, installing, or treating cedar shakes and

 4   shingles. The cornerstone of CSSB’s operations are its promotion and protection of “Certi®”

 5   brand products, which informs consumers that the Member undergoes inspections by an

 6   independent third-party inspection agency for compliance with building code standards, and

 7   CSSB’s own quality grading standards. CSSB has retained Intertek as its independent third-party

 8   inspection agency. Witness David Mooney worked at Intertek and inspected the shake and

 9   shingle mills of CSSB Members.

10            S&W owns and operates a shake and shingle mill in Maple Ridge, British Columbia, and

11   became a CSSB Member in 1994. In December 2018, CSSB terminated S&W’s membership

12   due to an alleged labeling violation and misrepresentation of its products.

13            S&W disputes the basis of its termination and filed suit against CSSB and two other

14   defendants alleging that: (i) its termination was a violation of United States antitrust laws, 15

15   U.S.C. § 1; and (ii) its termination was a breach of S&W’s CSSB Membership Agreement under

16   the laws of the State of Washington.

17   B.       Defendant Believes David Mooney Has Information Relevant to This Case

18            David Mooney worked as a cedar shake and shingle inspector or quality control auditor

19   from 1987 through 2017, including as an inspector or quality control auditor for CSSB and as an

20   inspector with Intertek and Quality Assurance International, another third-party grading service.

21   In those roles, he was tasked with ensuring that the shakes and shingles produced by CSSB mills

22   met grading quality rules and standards. Mr. Mooney submitted a declaration in this case in

23   support of Plaintiff S&W’s Motion for a Preliminary Injunction. Mr. Mooney’s testimony is

24   therefore necessary for CSSB to defend the allegations that S&W has raised against CSSB. The

25   deposition and request for documents will not impose an undue burden on Mr. Mooney, and the

26   evidence sought from this witness is not otherwise obtainable.

27
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 7
     071293.0088/7681258.5
 1                                          IV. RECIPROCITY

 2            In the furtherance of justice and by the proper and usual process of this Court, the

 3   United States District Court for the Western District of Washington will provide similar

 4   cooperation and assistance to the Supreme Court of British Columbia in the event that the

 5   Supreme Court of British Columbia requests similar assistance.

 6                                V. REIMBURSEMENT FOR COSTS

 7            Defendant CSSB, the party noticing this deposition, has assured this Court that they will

 8   pay the usual service fees and witness fees, if any are required, for the time spent by the above-

 9   listed witness in providing his testimony in accordance with your civil rules of procedure. CSSB

10   requests to be contacted by the witness if the service fees and witness fees will exceed $1000

11   USD. The Defendant has further assured this Court that they will reimburse the Supreme Court

12   of British Columbia for the costs incurred in executing the Letter Rogatory. CSSB requests to

13   be contacted if the amount to execute this Letter Rogatory will exceed $1,000 USD.

14                                          VI. CONCLUSION

15            This Court therefore respectfully requests that, in the interests of justice, you compel by

16   your proper and usual process the above-listed witness to appear for oral examination and

17   produce documents.

18            WITNESS, Marsha J. Pechman, United States District Court for the Western District of

19   Washington, this 1st day of October, 2019.

20

21

22
                                            A
                                            Marsha J. Pechman
23                                          United States Senior District Judge
24

25

26

27
     REQUEST FOR INTERNATIONAL JUDICIAL
     ASSISTANCE (LETTER ROGATORY) RE DAVID
     MOONEY - 8
     071293.0088/7681258.5
